Case 17-16193-amc   Doc 62   Filed 03/31/20 Entered 03/31/20 14:52:00              Desc Main
                             Document     Page 1 of 4




                                                    April 28, 2020 at 11:00 a.m.
Case 17-16193-amc   Doc 62   Filed 03/31/20 Entered 03/31/20 14:52:00   Desc Main
                             Document     Page 2 of 4
Case 17-16193-amc   Doc 62   Filed 03/31/20 Entered 03/31/20 14:52:00   Desc Main
                             Document     Page 3 of 4
Case 17-16193-amc   Doc 62   Filed 03/31/20 Entered 03/31/20 14:52:00   Desc Main
                             Document     Page 4 of 4
